Exhibit 10.1

SENIOR SECURED BRIDGE PROMISSORY NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) AND HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE NOTE UNDER THE ACT AND UNDER ANY
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL FOR THE HOLDER
(CONCURRED IN BY LEGAL COUNSEL FOR THE CORPORATION) THAT SUCH REGISTRATION IS
NOT REQUIRED AS TO SUCH SALE OR OFFER

 

$100,000.00    Date: June 23, 2014

For value received, Bioject Medical Technologies Inc., an Oregon corporation
(the “Company”), promises to pay to Mark A. Logomasini & Associates, Inc. SEP
Fund (the “Holder”) the principal sum of one-hundred thousand dollars
($100,000.00), together with interest thereon as set forth herein (this “Note”).

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this
Note, agrees:

 

1. Payment Terms and Security. The unpaid principal balance from time to time
outstanding under this Note shall bear interest at the rate of 24% per annum.
The outstanding principal balance of and accrued but unpaid interest under this
Note shall be repaid by the Company on or before August 22, 2014 (the “Maturity
Date”) unless prepaid or extended pursuant to the terms hereof. Except as
otherwise provided herein, both principal and interest shall be payable on the
Maturity Date in lawful money of the United States of America to the Holder at
the address listed on the signature page hereto (or at such other location as
shall be designated by the Holder in a written notice to the Company), in same
day funds. This Note is secured by a pledge of the accounts receivable from
Ferring Pharmaceuticals to the Company and its subsidiary, Bioject Inc.,
pursuant to a separate Security Agreement dated June 25, 2014.

The Company acknowledges that it has been notified and is aware that the Holder
is providing funds from a retirement trust account (SEP fund), the transactions
for which are governed by U.S. law applicable to such accounts. The Company
agrees to pay all fees, transfer expense, and recovery to return the account to
its state on June 23, 2014, prior to the securities in the account being sold to
generate the funds for this transaction. U.S. law allows for a transfer of funds
from such accounts for a maximum of 60 days from withdrawal. The Company
acknowledges and agrees that there is no limitation on its obligations in the
event that it has not repaid the funds within that period. No interest is to be
charged on the funds provided . Upon repayment of the note by the Company, in
the event that the holdings in the account are purchasable for less than the
amount sold, the Company will receive an adjustment in the principal payment
equal to the reduction in funds expended for the holdings.

 

1



--------------------------------------------------------------------------------

2. Events of Default. If any of the events specified in this Section 2 shall
occur (herein individually referred to as an “Event of Default”), the Holder of
the Note may, so long as such condition exists, declare the entire principal and
unpaid accrued interest hereon immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived:

 

  (a) Default in the payment of the principal and unpaid accrued interest of
this Note when due and payable if such default is not cured by the Company
within ten (10) business days after the Holder has given the Company written
notice of such default; or

 

  (b) Any breach by the Company of any representation, warranty, or covenant in
this Note; provided, that, in the event of any such breach, to the extent such
breach is susceptible to cure, such breach shall not have been cured by the
Company within ten (10) business days after written notice to the Company of
such breach; or

 

  (c) The Company shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its or
any of its creditors, (iii) be dissolved or liquidated in full or in part,
(iv) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it or (v) take any action for the purpose of effecting any of the
foregoing; or

 

  (d) Proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Company or of all or a substantial part of the property
thereof, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered, or such case or proceeding
shall not be dismissed, discharged or stayed within 60 days of commencement.

Notwithstanding anything to the contrary contained herein, if any of the events
described in Sections 2(c) or (d) occur, this Note shall be automatically
accelerated and the entire principal and unpaid accrued interest thereon shall
immediately become due and payable without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived.

 

3. Mandatory Prepayment. Prior to the Maturity Date, this Note will be prepaid
if the Company can do so but still have adequate cash to fund its ongoing
operations for the then forseeable future.

 

2



--------------------------------------------------------------------------------

4. Assignment. The rights and obligations of the Company and the Holder of this
Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

5. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Holder. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence.

 

6. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile (provided that notice is
also given under clause (c) below) if sent during normal business hours of the
recipient; if not sent during normal business hours of the recipient, then on
the next business day, or (c) upon receipt by the party to be notified by
nationally recognized overnight courier service. All communications shall be
sent to the party at the address as set forth herein or at such other address as
such party may designate by ten (10) days advance written notice to the other
party hereto.

 

7. Governing Law; Waiver of Jury Trial. This Note shall be governed by and
construed in accordance with the laws of the state of California, exclusive of
conflicts of law provisions. In the event of any dispute between the parties to
this Note, the parties agree that the dispute shall be settled in the state or
federal courts located in the County of Washington in the State of Oregon. The
parties hereto waive all right to trial by jury in any action or proceeding to
enforce or defend any rights under this Note.

 

8. Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.

IN WITNESS WHEREOF, each of the Company has executed this Senior Secured Bridge
Promissory Note as of the date first above written.

 

BIOJECT MEDICAL TECHNOLOGIES INC. By  

    /s/ Mark Logomasini

Name: Mark Logomasini

Title: President and Chief Executive Officer

 

3